            Case 1:21-cv-00120-N/A Document 2         Filed 03/19/21    Page 1 of 19




              UNITED STATES COURT OF INTERNATIONAL TRADE

 RADIA ENTERPRISES, INC.                         §
                                                 §
 Plaintiff,                                      §
                                                 §        Court No.:
 V.                                              §
                                                 §
 UNITED STATES OF AMERICA;                       §
 OFFICE OF THE UNITED STATES                     §
 TRADE REPRESENTATIVE; U.S.                      §
 CUSTOMS & BORDER                                §
 PROTECTION; MARK A. MORGAN,                     §
 U.S. CUSTOMS & BORDER                           §
 PROTECTION ACTING                               §
 COMMISSIONER                                    §
                                                 §
 Defendant.                                      §

                                        COMPLAINT

       Plaintiffs, Radia Enterprises, Inc. dba Spectrum Uniforms (“Radia”), by and through
its attorneys, allege and state as follows:

       1.       This action arises from Defendants’ unlawful determination to subject over
$500 billion in imports of goods from the People’s Republic of China to punitive tariffs by
imposing a third and fourth round of tariffs on products covered by the so-called “List 3”
and “List 4, Annex A” tariffs. See, Notice of Modification of Section 301 Action: China’s Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property, and
Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018)) and Notice of Modification of Section 301
Action: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual
Property, and Innovation, 84 FR 43,304 (Aug. 20, 2019), respectively.

       2.       The Trade Act of 1974 (“Trade Act”) does not authorize Defendants to engage
in an indefinite trade war. The Defendants may not address unfair trade practices of
foreign countries by whatever means they choose; they must follow the Trade Act’s
procedures. In accordance with Section 301 of the Trade Act (19 U.S.C. § 2411), the Office of
the United States Trade Representative (“USTR”) investigated China’s unfair intellectual
property policies and practices. Section 304 of the Trade Act (19 U.S.C. § 2414) requires


                                                                                     Page 1 of 19
            Case 1:21-cv-00120-N/A Document 2           Filed 03/19/21    Page 2 of 19




USTR to take any action it deems necessary to address exposed unfair practices within 12
months of the initiation of the investigation. The USTR failed to issue “List 3” and “List 4,
Annex A” within the prescribed window.

       3.        The “modification” authority provided in Section 307 of the Trade Act (19
U.S.C. § 2417) does not validate the List 3 and List 4, Annex A tariffs. Section 307 of the
Trade Act does not permit USTR to expand tariffs to Chinese imports for reasons
untethered to the original Section 301 investigation’s findings of unfair intellectual
property practices. The List 3 duties were imposed in response to China’s retaliatory duties
and issues unrelated to unfair intellectual property policies. Even if USTR deems the
existing tariffs “no longer appropriate,” the Trade Act permits USTR only to delay, taper, or
terminate actions it has already taken.

       4.        Defendants also violated the Administrative Procedure Act (“APA”) through
their arbitrary implementation of List 3 and List 4, Annex A tariffs. USTR (1) failed to
provide sufficient opportunity for comment, e.g., requiring interested parties to submit
affirmative and rebuttal comments on the same day; (2) failed to consider relevant factors,
e.g., undertaking no analysis of the supposed “increased burden” on U.S. commerce from
the unfair policies and practices that it originally investigated; and (3) failed to connect the
record facts to the choices it made. USTR failed to mention how the over 6000 comments
received influenced the final promulgation of List 3 and List 4, Annex A tariffs.

       5.        The Court should set aside Defendants’ actions as ultra vires and otherwise
contrary to law, as well as order Defendants to refund (with interest) any duties paid by
Plaintiffs pursuant to List 3 and/or List 4, Annex A.

                                       JURISDICTION

       6.        The Court possesses subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil
action commenced against the United States, its agencies, or its officers, that arises out of
any law of the United States providing for . . . tariffs, duties, fees, or other taxes on the
importation of merchandise for reasons other than the raising of revenue.” 28 U.S.C. §
1581(i)(1)(B).




                                                                                       Page 2 of 19
            Case 1:21-cv-00120-N/A Document 2          Filed 03/19/21    Page 3 of 19




                                           PARTIES

       7.       Plaintiff Radia is an importer of products identified on List 4, Annex A,
including but not limited to unisex scrub tops under HTS 6206.40.3030 and 6206.40.3041,
unisex scrub pants under HTS 6204.63.9010, unisex lab coats and scrub jackets under
HTS 6211.43.1091, ladies scrub pants under HTS 6204.63.9010, cargo scrub pants under
HTS 6204.62.8021, KN95 masks under HTS 6307.90.9889, disposable masks under
HTS 6307.90.9889, disposable gowns under HTS 6210.10.5000, reusable ISO gowns under
HTS 6211.42.1081, digital thermometers and IR thermometers under HTS 9025.19.8080,
and finger pulse oximeters under HTS 9029.20.4080. Defendant United States of America
received the disputed tariffs and is the statutory defendant under 5 U.S.C. § 702 and
28 U.S.C. § 1581(i)(1)(B).

       8.       The Office of the USTR is an executive agency of the United States charged
with investigating a foreign country’s trade practices under Section 301 of the Trade Act
and implementing “appropriate” responses, subject to the direction of the President. USTR
conducted the Section 301 investigation at issue and made numerous decisions regarding
List 3, and List 4, Annex A.

       9.       Ambassador Robert Lighthizer formerly held the position of USTR and
served as the director of the Office of the USTR. In these capacities, he made numerous
decisions regarding List 3 and List 4, Annex A. On March 18, 2021 Katherine C. Tai was
sworn in as USTR Ambassador.

       10.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that
collects duties on imports. CBP collected payments made by Plaintiffs to account for the
tariffs imposed by USTR under List 3 and List 4, Annex A.

       11.      Defendant Mark A. Morgan was the Acting Commissioner of CBP until
January 20, 2021. In this capacity, he oversaw CBP’s collection of duties paid by Plaintiffs
under List 3 and List 4, Annex A. Currently, Troy A. Miller is the Senior Official
Performing the Duties of the Commissioner for CBP.

                                          STANDING

       12.      Plaintiff Radia has standing to sue because it is “adversely affected or
aggrieved by agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C.

                                                                                     Page 3 of 19
         Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21      Page 4 of 19




§ 2631(i) (“Any civil action of which the Court of International Trade has jurisdiction . . .
may be commenced in the court by any person adversely affected or aggrieved by agency
action within the meaning of Section 702 of title 5.”). Tariffs imposed by Defendants
pursuant to List 3 and List 4, Annex A adversely affected and aggrieved Radia because they
were required to pay these unlawful duties.

                              TIMELINESS OF THE ACTION

       13.     A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within
two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       14.     The instant action contests action taken by Defendants that resulted in List
4, Annex A. Request for Comments Concerning Proposed Modification of Action Pursuant to
Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,
Intellectual Property, and Innovation, 84 Fed. Reg. 22,564 (May 17, 2019). Plaintiff’s claims,
under List 4, Annex A, accrued at the earliest on May 17, 2019, when USTR published
notice of List 4 on the Federal Register, id. Therefore, Plaintiff has timely filed this action.

                                      RELEVANT LAW

       15.     Section 301 of the Trade Act authorizes USTR to investigate a foreign
country’s trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable
or discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs
on imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

       16.     Section 304 of the Trade Act requires USTR to determine what action to take,
if any, within 12 months after the initiation of the underlying investigation. Id. §
2414(a)(1)(B), (2)(B).

       17.     Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or
terminate” an action taken pursuant to Section 301 of the Trade Act either when the
“burden or restriction on United States commerce” imposed by the investigated foreign
country’s practice has “increased or decreased” or when the action “is no longer
appropriate.” Id. § 2417(a)(1)(B), (C).




                                                                                       Page 4 of 19
         Case 1:21-cv-00120-N/A Document 2            Filed 03/19/21    Page 5 of 19




                                PROCEDURAL HISTORY

I.     USTR’s Investigation

       18.    The current U.S.-China trade war grew from a narrow dispute. On August
14, 2017, President Trump directed Ambassador Lighthizer to consider initiating a targeted
investigation pursuant to Section 301(b) of the Trade Act concerning China’s laws, policies,
practices, and actions related to intellectual property, innovation, and technology.
Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,
Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the
President, certain Chinese “laws, policies, practices, and actions” on intellectual property,
innovation, and technology “may inhibit United States exports, deprive United States
citizens of fair remuneration for their innovations, divert American jobs to workers in
China, contribute to our trade deficit with China, and otherwise undermine American
manufacturing, services, and innovation.” Id.

       19.    Four days later, on August 18, 2017, USTR formally initiated an
investigation into “whether acts, policies, and practices of the Government of China related
to technology transfer, intellectual property, and innovation are actionable under [Section
301(b) of] the Trade Act.” Initiation of Section 301 Investigation; Hearing; and Request for
Public Comments: China’s Acts, Policies, and Practices Related to Technology Transfer,
Intellectual Property, and Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

       20.    Seven months later, on March 22, 2018, USTR released a report announcing
the results of its investigation. OFFICE OF THE UNITED STATES TRADE
REPRESENTATIVE, Findings of the Investigation Into China’s Acts, Policies, And Practices
Related to Technology Transfer, Intellectual Property, and Innovation Under Section 301 of
The Trade Act of 1974 (Mar. 22, 2018), available at
https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that certain
“acts, policies, and practices of the Chinese government related to technology transfer,
intellectual property, and innovation are unreasonable or discriminatory and burden or
restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign
ownership restrictions, foreign investment restrictions, and administrative licensing and
approval processes to pressure technology transfers from U.S. to Chinese companies, id. at
45; (2) China’s use of licensing processes to transfer technologies from U.S. to Chinese

                                                                                    Page 5 of 19
         Case 1:21-cv-00120-N/A Document 2            Filed 03/19/21    Page 6 of 19




companies on terms that favor Chinese recipients, id. at 48; (3) China’s facilitation of
systematic investment in, and acquisition of, U.S. companies and assets by Chinese entities
to obtain technologies and intellectual property for purposes of large-scale technology
transfer, id. at 147; and (4) China’s cyber intrusions into U.S. computer networks to gain
access to valuable business information, id. at 171. In its report, USTR did not quantify the
burden or restriction imposed on U.S. commerce by the investigated practices.

       21.    On the same date, USTR published a “Fact Sheet” stating that “[a]n
interagency team of subject matter experts and economists estimates that China’s policies
result in harm to the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED
STATES TRADE REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at
https://ustr.gov/about-us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-
sheet. USTR also indicated that, consistent with a directive from President Trump, it would
“propose additional tariffs” of 25% ad valorem “on certain products of China, with an
annual trade value commensurate with the harm caused to the U.S. economy resulting
from China’s unfair policies.” Id.; see Actions by the United States Related to the Section 301
Investigation of China’s Laws, Policies, Practices, or Actions Related to Technology Transfer,
Intellectual Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President
Trump’s directive).

II.     Lists 1 & 2

       22.    Between April and August 2018 (i.e., within the 12-month statutory deadline
from the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)),
Defendants undertook a series of actions to remedy the estimated harm to the U.S.
economy caused by the investigated unfair practices, ultimately imposing duties on imports
from China covered by the so- called Lists 1 and 2.

       23.    On April 6, 2018, USTR published notice of its intent to impose “an
additional duty of 25 percent on a list of products of Chinese origin.” Notice of
Determination and Request for Public Comment Concerning Proposed Determination of
Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018).
The products on the proposed list covered 1,333 tariff subheadings with a total value of
“approximately $50 billion in terms of estimated annual trade value for calendar year

                                                                                    Page 6 of 19
          Case 1:21-cv-00120-N/A Document 2           Filed 03/19/21    Page 7 of 19




2018.” Id. at 14,907. USTR explained that it chose $50 billion because that amount was
“commensurate with an economic analysis of the harm caused by China’s unreasonable
technology transfer policies to the U.S. economy, as covered by USTR’s Section 301
investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301
Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available
at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-
section-301- action-ustr.

         24.   On June 20, 2018, USTR published notice of its final list of products subject
to an additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action
and Request for Public Comment Concerning Proposed Determination of Action Pursuant to
Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,
Intellectual Property, and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained
that it had “narrow[ed] the proposed list in the April 6, 2018 notice to 818 tariff
subheadings, with an approximate annual trade value of $34 billion.” Id. at 28,711.

         25.   At the same time that it finalized List 1, USTR announced that it intended to
impose a 25% ad valorem duty on a second proposed list of Chinese products in order to
“maintain the effectiveness of [the] $50 billion trade action” grounded in its Section 301
investigation. Id. at 28,712. USTR announced a proposed “List 2” covering 284 tariff
subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

         26.   On August 16, 2018, USTR published notice of the final list of products
subject to an additional duty of 25% ad valorem in List 2, comprising “279 tariff
subheadings” whose “annual trade value . . . remains approximately $16 billion.” Notice of
Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16,
2018).

III.     List 3 and List 4

         27.   As soon as USTR announced the results of its investigation in March 2018,
tensions between the governments of China and the United States escalated dramatically.
In the months that followed, Defendants wildly expanded the scope of the tariffs imposed
under Section 301 of the Trade Act to cover imports worth more than $500 billion—ten


                                                                                      Page 7 of 19
         Case 1:21-cv-00120-N/A Document 2           Filed 03/19/21     Page 8 of 19




times the amount it had deemed “commensurate” with the findings of USTR’s original
investigation. Defendants did so for reasons untethered to the unfair practices that USTR
had investigated, namely China’s tit-for-tat countermeasures and a hodgepodge of
grievances related to China’s role on the world stage.

       A.      List 3

       28.    Shortly after President Trump directed USTR in April 2018 to consider
imposing duties on $50 billion in Chinese products, China promptly threatened to impose
retaliatory duties on the same value of imports from the United States. In response,
President Trump “instructed the USTR to consider whether $100 billion of additional tariffs
would be appropriate under Section 301” due to “China’s unfair retaliation.” THE WHITE
HOUSE, Statement from Donald J. Trump on Additional Proposed Section 301 Remedies
(Apr. 5, 2018), available at https://www.whitehouse.gov/briefings-statements/statement-
president-donald-j-trump-additional-proposed-section-301-remedies/.

       29.    When USTR finalized List 1 in mid-June 2018, President Trump warned
China that he would consider imposing additional tariffs on Chinese goods if China
retaliated against the United States. E.g., Vicki Needham & Max Greenwood, Trump
Announces Tariffs on $50 Billion in Chinese Goods, THE HILL (June 15, 2018), available at
http://thehill.com/homenews/ administration/392421-trump-announces-tariffs-on-50-billion-
in-chinese-goods (“The president said the United States will pursue additional tariffs if
China retaliates ‘such as imposing new tariffs on United States goods, services or
agricultural products; raising non-tariff barriers; or taking punitive actions against
American exporters or American companies operating in China.’”).

       30.    Following through on his warning, on June 18, 2018, President Trump
formally directed USTR to consider whether the United States should impose additional
duties on products from China with an estimated trade value of $200 billion—despite USTR
having not yet implemented List 1 and List 2. President Trump acknowledged that China’s
threatened retaliatory “tariffs on $50 billion worth of United States exports” motivated his
decision. THE WHITE HOUSE, Statement from the President Regarding Trade with China
(June 18, 2018), available at https://www.whitehouse.gov/briefings-statements/statement-
president-regarding-trade-china-2/ (“This latest action by China clearly indicates its



                                                                                     Page 8 of 19
         Case 1:21-cv-00120-N/A Document 2                Filed 03/19/21     Page 9 of 19




determination to keep the United States at a permanent and unfair disadvantage, which is
reflected in our massive $376 billion trade imbalance in goods. This is unacceptable.”).

       31.     Acknowledging the purpose of the President’s directive, USTR stated that it
would design the newly proposed duties to address China’s threatened retaliatory
measures, rather than any of the harms identified in its Section 301 investigation. OFFICE
OF THE UNITED STATES TRADE REPRESENTATIVE,            USTR Robert Lighthizer Statement on the
President’s Additional China Trade Action (June 18, 2018), available at
https://ustr.gov/about-us/policy-offices/press-office/press- releases/2018/june/ustr-robert-
lighthizer-statement-0 (explaining that, although Lists 1 and 2 “were proportionate and
responsive to forced technology transfer and intellectual property theft by the Chinese”
identified in the Section 301 investigation, the proposed duties for a third list of products
were necessary to respond to the retaliatory and “unjustified tariffs” that China may
impose to target “U.S. workers, farmers, ranchers, and businesses”).

       32.     Despite these warnings from Defendants, China retaliated by imposing 25%
ad valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and
$16 billion on the same dates the United States began collecting its own 25% tariffs under
List 1 (July 6, 2018) and List 2 (August 23, 2018).

       33.     About a week after China imposed its first round of retaliatory duties, USTR
published notice of its proposal to “modify the action in this investigation by maintaining
the original $34 billion action and the proposed $16 billion action, and by taking a further,
supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]
products [from] China with an annual trade value of approximately $200 billion.” Request
for Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s
Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and
Innovation, 83 Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C)
of the Trade Act, pursuant to which USTR “may modify or terminate any action, subject to
the specific direction, if any, of the President with respect to such action, . . . if . . . such
action is being taken under [Section 301(b)] of this title and is no longer appropriate.” Id. at
33,609 (citing 19 U.S.C. § 2417(a)(1)(c)). USTR initially set a deadline of August 17, 2018
for initial comments; August 20-23, 2018 for a public hearing; and August 30, 2018 for
rebuttal comments. Id. at 33,608.


                                                                                          Page 9 of 19
        Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21        Page 10 of 19




       34.     In its notice, USTR confirmed that it had relied on China’s decision to impose
“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as
justification “China’s response to the $50 billion action announced in the investigation and
its refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion
in its proposed action to the level of retaliatory duties imposed by China on U.S. imports,
noting that “action at this level is appropriate in light of the level of China’s announced
retaliatory action ($50 billion) and the level of Chinese goods imported into the United
States ($505 billion in 2017).” Id.; see also id. (Because “China’s retaliatory action covers a
substantial percentage of U.S. goods exported to China ($130 billion in 2017),” “the level of
the U.S. supplemental action must cover a substantial percentage of Chinese imports.”).
Although it pointed to China’s retaliatorymeasures, USTR did not identify any increased
burdens or restrictions on U.S. commerce resulting from the unfair practices that USTR
had investigated. See id.

       35.     USTR’s contemporaneous press statements corroborated the contents of its
notice: China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer
stated that the proposed action came “[a]s a result of China’s retaliation and failure to
change its practice.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by
U.S. Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018),
available at https://ustr.gov/about-us/policy-offices/press-office/press-
releases/2018/july/statement-us-trade-representative.

       36.     That same day, President Trump suggested that the United States’ trade
imbalance with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018,
9:17 PM EDT), https://twitter.com/realDonaldTrump/status/1005982266496094209. Over
the following weeks, President Trump also expressed his frustration over China’s purported
manipulation of its currency and national monetary policy, as well as his continued
displeasure over China’s retaliatory tariffs and the trade imbalance between the two
nations. See, e.g., @realDonaldTrump, Twitter (July 20, 2018, 8:43 AM EDT),
https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,
TWITTER (July 20, 2018, 8:51 AM EDT),
https://twitter.com/realDonaldTrump/status/1020290163933630464; @realDonaldTrump,
TWITTER (July 25, 2018, 7:20 AM EDT),
https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,

                                                                                     Page 10 of 19
        Case 1:21-cv-00120-N/A Document 2              Filed 03/19/21     Page 11 of 19




Twitter (July 25, 2018, 7:01 AM EDT),
https://twitter.com/realDonaldTrump/status/1022074252999225344.

       37.     Within days of these statements, Ambassador Lighthizer announced that, in
light of China’s retaliatory duties, USTR would propose to increase the additional duty from
10% to 25% ad valorem. Rather than addressing the practices that USTR investigated
pursuant to Section 301 of the Trade Act, he stated that China “[r]egrettably . . . has
illegally retaliated against U.S. workers, farmers, ranchers and businesses.” OFFICE OF THE
UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative Robert
Lighthizer on Section 301 Action (Aug. 1, 2018), available at https://ustr.gov/about-
us/policy-offices/press-office/press- releases/2018/august/statement-us-trade-representative.

       38.     Shortly thereafter, USTR, at the direction of President Trump, formally
proposed “raising the level of the additional duty in the proposed supplemental action from
10 percent to 25 percent.” Extension of Public Comment Period Concerning Proposed
Modification of Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related
to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760
(Aug. 7, 2018). USTR also set new dates for a public hearing over six days ending on August
27, 2018. See id.; see also OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public
Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule),
available at https://ustr.gov/about- us/policy- offices/press-office/press-
releases/2018/august/public-hearings-proposed-section-301.

       39.     At the same time, USTR adjusted the deadlines for the submission of written
comments, setting September 6, 2018—less than a month later—as the new deadline for
both initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That
adjustment, deviating from its past practices, prevented both USTR and the public from
considering initial comments at the hearing, and left insufficient time for interested parties
to review and respond to the initial comments filed by other parties. USTR also limited
each hearing participant to five minutes. Docket No. USTR-2018-0026,
https://beta.regulations.gov/document/USTR-2018-0026-0001. Despite those obstacles,
approximately 350 witnesses appeared at the six-day hearing, and the public submitted
over 6,000 comments. Id.




                                                                                   Page 11 of 19
         Case 1:21-cv-00120-N/A Document 2               Filed 03/19/21     Page 12 of 19




       40.     Just eleven days after receiving final comments from the public, President
Trump announced that he had directed USTR “to proceed with placing additional tariffs on
roughly$200 billion of imports from China.” THE WHITE HOUSE, Statement from the
President (Sep. 17, 2018). https://www.whitehouse.gov/briefings-statements/statement-
from-the-president-4/. Once again, the President made clear that China’s response to the
$50 billion tariff action (i.e., List 1 and List 2 duties) motived his decision, and he
immediately promised to proceed with “phase three” of the plan—an additional $267 billion
tariff action—“if China takes retaliatory action against our farmers or other industries.” Id.

       41.     Following the President’s announcement, USTR published notice of the final
list of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed.
Reg. at 47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to
25% on January 1, 2019. Id. USTR determined that the List 3 duties would apply to all
listed products that enter the United States from China on or after September 24, 2018. Id.
USTR did not respond to any of the over 6,000 comments that it received or any of the
testimony provided by roughly 350 witnesses. Id.

       42.     As legal support for its action, USTR for the first time cited Section
307(a)(1)(B) of the Trade Act, which provides that USTR “may modify or terminate any
action, subject to the specific direction . . . of the President . . . taken under Section 301 if . .
. the burden or restriction on United States commerce of the denial of rights, or of the acts,
policies, or practices, that are the subject of such action has increased or decreased.” Id.
(brackets omitted). USTR stated that the relevant burden “continues to increase, including
following the one-year investigation period,” adding that “China’s unfair acts, policies, and
practices include not just its specific technology transfer and IP polices referenced in the
notice of initiation in the investigation, but also China’s subsequent defensive actions taken
to maintain those policies.” Id. USTR also cited Section 307(a)(1)(C) of the Trade Act,
arguing that China’s response to the $50 billion tariff action “has shown that the current
action no longer is appropriate” because “China openly has responded to the current action
by choosing to cause further harm to the U.S. economy, by increasing duties on U.S. exports
to China.” Id. at 47,975.

       43.     In the months that followed, China and the United States attempted to
resolve their differences through trade negotiations. Based on the progress made with


                                                                                        Page 12 of 19
        Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21    Page 13 of 19




China in those negotiations, the Trump Administration announced in December 2018, and
again in February 2019, that it would delay the scheduled increase in the List 3 duty rate
from 10 to 25%. Notice of Modification of Section 301 Action: China’s Acts, Policies, and
Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed.
Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section 301 Action: China’s Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property, and
Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       44.    The trade negotiations ultimately fell apart. In May 2019, USTR announced
its intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or
June 1, 2019, depending on the day of export. See Notice of Modification of Section 301
Action: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual
Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”);
see also Implementing Modification to Section 301 Action: China’s Acts, Policies, and
Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed.
Reg. 21,892 (May 15, 2019). The notice cited China’s decision to “retreat from specific
commitments agreed to in earlier rounds” of negotiations as the basis for the increase in the
duty rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of
new tariffs, USTR did not seek public comment but rather simply announced that the
increase would occur. Id.

       45.    Recognizing that List 3 would cause substantial harm to U.S. companies and
consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek
exclusions from List 3 duties on a product-specific basis. Procedures for Requests to Exclude
Particular Products From the September 2018 Action Pursuant to Section 301: China’s Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property, and
Innovation, 84 Fed. Reg. 29,576 (June 24, 2019).

       46.    The duties imposed on products covered by List 3 remain in effect as of the
date of this Complaint, with the exception of the limited number of products for which
USTR has granted exclusions from the List 3 duties.




                                                                                    Page 13 of 19
        Case 1:21-cv-00120-N/A Document 2            Filed 03/19/21    Page 14 of 19




       B.      List 4

       47.    On May 17, 2019, a mere eight days after it published notice of its decision to
increase the duty rate on imports covered by List 3, USTR announced its intent to proceed
with yet another list—List 4—covering even more products subject to additional duties.
Under USTR’s proposal, List 4 would impose an additional duty of 25% ad valorem on
products worth $300 billion. Request for Comments Concerning Proposed Modification of
Action Pursuant to Section 301: China's Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019).
USTR explained that its decision was motivated by China’s “retreat[] from specific
commitments made in previous [negotiating] rounds [and] announce[ment of] further
retaliatory action against U.S. commerce.” Id.

       48.    Similar to the process it followed for List 3, USTR invited the public to
comment on proposed List 4 and participate in a hearing. Id. The public submitted nearly
3,000 comments. Docket No. USTR-2019-0004,
https://beta.regulations.gov/document/USTR-2019-0004-0001. Despite the opportunity to
comment, the timeline for participation in the hearing left little room for meaningful input:
USTR required witnesses to submit drafts of their testimony by June 10, 2019, some seven
days before the deadline for fully developed written comments, and then it again limited
witnesses to five minutes of testimony at the hearing. Id.

       49.    On August 1, 2019, citing China’s failure to follow through on agricultural
purchases and to reduce exports of fentanyl flowing into the United States, President
Trump announced that the List 4 tariffs would become effective September 1, 2019 at a rate
of 10% ad valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT),
https://twitter.com/real DonaldTrump/status/1156979446877962243 (noting a “small
additional Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming
from China into our Country”).

       50.    On August 20, 2019, USTR issued a final notice adopting List 4 in two
tranches. Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices
Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304
(Aug. 20, 2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120
billion, effective September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem

                                                                                  Page 14 of 19
        Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21    Page 15 of 19




duty on the remaining goods (with limited exclusions “based on health, safety, national
security, and other factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR
did not address any of the nearly 3,000 comments submitted or any of the testimony
provided by witnesses, other than to claim that its determination “takes account of the
public comments and the testimony.” Id.

       51.      As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C)
of the Trade Act, stating that it may modify its prior action taken pursuant to Section 301
of the Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by
the investigated foreign country practice “has increased or decreased,” or (2) “the action . . .
is no longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S.
commerce from the practices that were the subject of USTR’s investigation, USTR merely
pointed to “China’s subsequent defensive actions taken to maintain those unfair acts,
policies, and practices as determined in that investigation,” including retaliatory tariffs on
U.S. imports, retreating from commitments during negotiations, and devaluing its
currency. Id.

       52.      Just ten days later, USTR published notice of its decision to increase the
tariff rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of
Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to
Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30,
2019). USTR explained that it increased the tariff rate because, shortly after it finalized
List 4A and List 4B, “China responded by announcing further tariffs on U.S. goods.” Id. at
45,822. USTR once again cited to China’s retreat from its negotiation commitments and
devaluation of its currency as grounds for its action. Id.

       53.      On December 18, 2019, as a result of successfully negotiating a limited trade
deal with China, USTR published notice that it would “suspend indefinitely the imposition
of additional duties of 15 percent on products of China covered by” List 4B. Notice of
Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to
Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447
(Dec. 18, 2019). USTR also stated its intent to reduce the tariff rate applicable to products
covered by List 4A, id., an action that ultimately became effective on February 14, 2020,
when USTR halved the applicable duty rate, Notice of Modification of Section 301 Action:


                                                                                    Page 15 of 19
        Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21    Page 16 of 19




China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

       54.    In the months that followed, the United States and China implemented the
limited trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED
STATES TRADE REPRESENTATIVE, United States and China Reach Phase One Trade
Agreement (Dec. 13, 2019), https://ustr.gov/about-us/policy-offices/press-office/press-
releases/2019/december/united-states- and-china-reach. During that time, Defendants
declined to impose additional duties on imports covered by List 4B, presumably because
China had agreed to some new, unrelated obligations under the limited trade deal.

       55.    The duties imposed on products covered by List 4A remain in effect as of the
date of this Complaint. Although the proposed duties on products covered by List 4B
remain suspended, President Trump has continued to threaten to impose them if China
does not meet its obligations under their limited trade deal. See, e.g., @realDonaldTrump,
TWITTER (June 22, 2020, 10:22 PM EDT),
https://twitter.com/realDonaldTrump/status/1275252814206447618 (“The China Trade Deal
is fully intact. Hopefully they will continue to live up to the terms of the Agreement!”).

                                 STATEMENT OF CLAIMS

                                        COUNT ONE

    DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974

       56.    Paragraphs 1 through 55 are incorporated by reference.

       57.    The Declaratory Judgment Act authorizes any court of the United States to
“declare the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

       58.    The Trade Act of 1974 does not authorize the actions taken by Defendants
that resulted in the List 4, Annex A tariffs.

       59.    Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it
determines that “an act, policy, or practice of a foreign country is unreasonable or
discriminatory and burdens or restricts United States commerce, and action by the United



                                                                                   Page 16 of 19
        Case 1:21-cv-00120-N/A Document 2             Filed 03/19/21    Page 17 of 19




States is appropriate.” 19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to
List 4, Annex A on any such determination.

       60.       If USTR concludes upon investigation that a foreign country maintains an
unfair trade practice, Section 304 of the Trade Act requires USTR to “determine what
action, if any,” to take within “12 months after the date on which the investigation is
initiated.” 19 U.S.C. § 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 4, Annex A
occurred in August 2019, more than two years after the USTR began its Section 301
investigation.

       61.       Section 307 of the Trade Act authorizes USTR to “modify or terminate” an
action taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S.
commerce from the foreign country’s investigated unfair acts, policies, or practices increases
or decreases. 19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not
permit Defendants to increase tariffs for reasons unrelated to the acts, policies, or practices
that USTR investigated pursuant to Section 301 of the Trade Act. Congress did not
authorize USTR to escalate its focused investigatory findings into an open-ended trade war.

       62.       Section 307 of the Trade Act also authorizes USTR to “modify or terminate”
an action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by
USTR “is no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act
does not authorize Defendants to increase tariff actions that are no longer “appropriate,”
but rather only to delay, taper, or terminate such actions.

       63.       Plaintiffs are therefore entitled to a declaratory judgment that Defendants’
actions giving rise to List 4, Annex A are ultra vires and contrary to law.

                                         COUNT TWO

             VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT

       64.       Paragraphs 1 through 55 are incorporated by reference

       65.       The APA authorizes the Court to hold unlawful and set aside agency action
that is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with law; (B) contrary to constitutional right, power, privilege, or immunity; (C) in excess of
statutory jurisdiction, authority, or limitations, or short of statutory right; (D) without


                                                                                    Page 17 of 19
        Case 1:21-cv-00120-N/A Document 2           Filed 03/19/21     Page 18 of 19




observance of procedure required by law; [or] (E) unsupported by substantial evidence.” 5
U.S.C. § 706(2).

       66.    Defendants exceeded their authority under the Trade Act in promulgating
List 4, Annex A and therefore acted “not in accordance with the law” and “in excess of
statutory authority” for the reasons set forth in Count One.

       67.    Defendants failed to offer any evidence for any asserted “increased burden”
from China’s intellectual property policies and practices that were the subject of USTR’s
Section 301 investigation.

       68.    Defendants also promulgated List 4, Annex A in an arbitrary and capricious
manner because they did not provide a sufficient opportunity for comment, failed to
meaningfully consider relevant factors when making their decisions, and failed to
adequately explain their rationale. Defendants’ preordained decision-making resulted in
the unlawful imposition of tariffs on imports covered by List 4, Annex A of $120 billion.

                                   PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court

       (1)    declare that Defendants’ actions resulting in tariffs on products covered by
List 4, Annex A are unauthorized by, and contrary to, the Trade Act;

       (2)    declare that Defendants arbitrarily and unlawfully promulgated List 4,
Annex A in violation of the APA;

       (3)    vacate the List 4, Annex A rulemaking;

       (4)    order Defendants to refund, with interest, any duties paid by Plaintiffs
pursuant to List 4, Annex A;

       (5)    permanently enjoin Defendants from applying List 4, Annex A against
Plaintiffs and collecting any duties from Plaintiffs pursuant to List 4, Annex A;

       (6)    award Plaintiffs their costs and reasonable attorney fees; and

       (7)    grant such other and further relief as may be just and proper.




                                                                                    Page 18 of 19
        Case 1:21-cv-00120-N/A Document 2           Filed 03/19/21   Page 19 of 19




                                                  Respectfully submitted,

                                                  Hayes Hunter PC

                                                      /s/ Charles Clinton Hunter

                                                  By: ________________________
                                                  Charles Clinton Hunter
                                                  Email: chunter@hayeshunterlaw.com
                                                  Walter E. “Web” Beard
                                                  Email: wbeard@hayeshunterlaw.com
                                                  4265 San Felipe, Suite 1000
                                                  Houston, TX 77027
                                                  Tel. (281) 768-4731
                                                  Fax. (713) 583-7047
                                                  Attorneys for Plaintiff
                                                  Radia Enterprises, Inc. dba
                                                  Spectrum Uniforms




                              CERTIFICATE OF SERVICE
       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that
on March 19, 2021 copies of Plaintiffs’ Summons and Complaint were served on the
following parties by certified mail, return receipt requested.



Attorney-In-Charge                                       Attorney-In-Charge
International Trade Field Office                         Commerical Litigation Branch
Commercial Litigation Branch                             U.S. Department of Justice
U.S. Department of Justice                               1100 L Street, NW
26 Federal Plaza                                         Washington, DC 20530
New York, NY 10278

General Counsel Joseph L. Barloon                        Chief Counsel Scott K. Falk
Office of General Counsel                                Office of Chief Counsel
Office of the U.S. Trade Representative                  U.S. Customs & Border Protection
600 17th Street, NW                                      1300 Pennsylvania Ave., NW
Washington, DC 20006                                     Washington, DC 20229



                                                          /s/ Charles Clinton Hunter
                                                         _____________________________
                                                         Charles Clinton Hunter



                                                                                   Page 19 of 19
